Case: 15-12063   Date Filed: 01/15/2016   Page: 1 of 5


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-12063
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:10-cr-00140-JRH-WLB-3




UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

versus

TRAVIS LAVERT SHUBERT,

                                            Defendant - Appellant.



                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                           (January 15, 2016)
                 Case: 15-12063       Date Filed: 01/15/2016        Page: 2 of 5


Before HULL, MARCUS, and EDMONDSON, Circuit Judges.



PER CURIAM:



       Travis Shubert appeals the revocation of his supervised release and his

resulting 42-month sentence. The district court concluded, in pertinent part, that

Shubert violated the conditions of his supervised release by committing a new

crime. 1 On appeal, Shubert (1) challenges the sufficiency of the evidence

supporting the district court’s determination that he committed a drug-trafficking

offense; and (2) challenges the substantive reasonableness of his sentence. No

reversible error has been shown; we affirm.

       We review the district court’s revocation of supervised release for abuse of

discretion. United States v. Copeland, 20 F.3d 412, 413 (11th Cir. 1994). We

review the district court’s findings of fact for clear error. United States v. Almand,

992 F.2d 316, 318 (11th Cir. 1993). A violation of a condition of supervised

release must be proved by a preponderance of the evidence. United States v.

Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006).

       Sufficient evidence exists for the district court to find, by a preponderance of

the evidence, that Shubert violated the terms of his supervised release by
1
 Shubert does not challenge the district court’s conclusion that he violated the conditions of his
supervised release by failing to notify his probation officer before moving his residence and by
failing three drug tests.
                                                 2
              Case: 15-12063     Date Filed: 01/15/2016   Page: 3 of 5


committing a new drug-trafficking offense. At the revocation hearing, Officer

Ridley testified that, to search a house, he obtained a search warrant based in part

on two controlled purchases of drugs from Shubert at the house. During the search

of the house, Shubert was detained in a room where powder cocaine, crack

cocaine, and digital scales were found in plain view. Officer Ridley also testified

that Shubert had been the subject of a recent domestic-violence investigation at the

house. During a later search of a second location, officers found drug

paraphernalia, $37,000 in cash, and a photograph of Shubert and one of Shubert’s

friends flashing large amounts of money.

      Shubert testified. Although Shubert’s testimony conflicted with that of

Officer Ridley, the district court found Officer Ridley’s testimony to be more

credible. Because Officer Ridley’s testimony was not “so inconsistent or

improbable on its face that no reasonable factfinder could accept it,” we accept the

district court’s credibility determination. See United States v. Ramirez-Chilel, 289

F.3d 744, 749 (11th Cir. 2002) (“Credibility determinations are typically the

province of the fact finder because the fact finder personally observes the

testimony and is thus in a better position than a reviewing court to assess the

credibility of witnesses.”). In the light of the evidence of Shubert’s involvement in

a drug-trafficking offense, the district court abused no discretion in revoking

Shubert’s supervised release. See 18 U.S.C. § 3583(g)(1) (mandating revocation


                                           3
                Case: 15-12063        Date Filed: 01/15/2016       Page: 4 of 5


when a defendant possesses a controlled substance in violation of his supervised

release conditions).

       We review the reasonableness of a final sentence under a deferential abuse-

of-discretion standard. Gall v. United States, 128 S.Ct. 586, 591 (2007). The party

challenging the reasonableness of the sentence bears the burden of establishing that

the sentence is unreasonable in the light of both the record and the 18 U.S.C. §

3553(a) factors. 2 United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). A

sentence substantively is unreasonable if it “fails to achieve the purposes of

sentencing as stated in section 3553(a).” Id.

       Shubert has failed to demonstrate that his sentence is substantively

unreasonable. First, Shubert’s 42-month sentence was within the guidelines range

of between 37 and 46 months’ imprisonment; we ordinarily expect such a sentence

to be reasonable. See id.

       The evidence demonstrates that, only a few months after Shubert completed

his term of imprisonment and began his term of supervised release, he committed a

new drug-trafficking offense and continued to use drugs himself. In the light of the

nature of Shubert’s offense and Shubert’s history and characteristics, we accept

that a 42-month sentence could be reasonably thought to be necessary, among
2
 Under section 3553(a), a district court should consider the nature and circumstances of the
offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, policy statements of the
Sentencing Commission, provision for the medical and educational needs of the defendant, and
the need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).
                                                4
              Case: 15-12063      Date Filed: 01/15/2016   Page: 5 of 5


other things, to deter Shubert from further criminal activity and to protect the

public from future crimes.

      We reject Shubert’s argument that the district court abused its discretion by

giving insufficient weight to Shubert’s mitigating evidence. The district court has

considerable discretion in weighing the section 3553(a) factors. United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007). The district court is not required to

discuss each section 3553(a) factor individually; that the district court said

expressly that it considered the section 3553(a) factors in determining Shubert’s

sentence was sufficient. See United States v. Garza-Mendez, 735 F.3d 1284, 1290

(11th Cir. 2013). We are not “left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” See id. We see no abuse of discretion; we affirm

Shubert’s sentence.

      AFFIRMED.




                                           5